UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


PRI HTAM MARAN,                            
                             Petitioner,
                  v.
                                                   No. 03-1445
JOHN ASHCROFT, U.S. Attorney
General,
                       Respondent.
                                           
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A75-318-165)

                   Submitted: November 17, 2003

                       Decided: December 11, 2003

  Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                               COUNSEL

Twinckle K. Vaidya, Richard S. Bromberg, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Terri J. Sca-
dron, Assistant Director, Joshua E. Braunstein, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.
2                         MARAN v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Pri Htam Maran, a native and citizen of Burma, petitions for
review of an order of the Board of Immigration Appeals (Board)
affirming without opinion the decision of the immigration judge (IJ)
denying her application for asylum, withholding of removal, and
relief under the Convention Against Torture. The Board adopted the
decision of the IJ that Maran failed to present credible evidence estab-
lishing past persecution or a well-founded fear of future persecution
on account of a protected ground. See 8 U.S.C.A. § 1158 (West 1999
& Supp. 2003); 8 U.S.C. § 1101(a)(42)(A) (2000). We have reviewed
the administrative record and the IJ’s decision, and find that substan-
tial evidence supports the IJ’s ruling that Maran failed to establish her
refugee status. The IJ’s credibility determinations are supported by
specific, cogent reasoning, and therefore are entitled to substantial
deference. Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).

   We conclude as well that Maran is not entitled to withholding of
removal under 8 U.S.C. § 1231(b)(3) (2000), or under the U.N. Con-
vention Against Torture. The IJ did not err in finding that Maran
failed to show a "clear probability of persecution." See Rusu v. INS,
296 F.3d 316, 324 n.13 (4th Cir. 2002) ("To qualify for withholding
of removal, a petitioner must show that he faces a clear probability
of persecution because of his race, religion, nationality, membership
in a particular social group, or political opinion."). Nor did Maran
establish that it is "more likely than not" that she would face torture
if she returned to Indonesia. 8 C.F.R. § 1208.16(c)(2) (2003) (to qual-
ify for protection under the Convention Against Torture, an alien
must show "it is more likely than not that he or she would be tortured
if removed to the proposed country of removal").

  We deny the petition for review. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
                        MARAN v. ASHCROFT                         3
materials before the court and argument would not aid the decisional
process.

                                               PETITION DENIED